number release date uil general litigation bulletin department of the treasury internal_revenue_service 2iilfh cid ri cid klhi cid rxqvho 7klv xoohwlq lv iru lqirupdwlrqdo sxusrvhv w lv qrw d gluhfwlyh bulletin no march summons enforced over claim of attorney-client priviledge privileged communications the second circuit reversed the lower court and ruled in favor of the united_states in a summons enforcement proceeding united_states v ackert u s app lexis 2d cir date an investment banking firm approached paramount communications with an investment proposal the proposed transaction would generate significant capital losses which would offset recent capital_gains paramount received from the sale of a subsidiary ackert who pitched the proposal to paramount subsequently was contacted by paramount’s tax counsel in conducting research to advise paramount regarding the tax implications of the proposal tax counsel met with and discussed details of the proposed transaction and its potential tax consequences paramount chose to go with the proposal although using another investment banking firm in a later audit of paramount the service issued a summons to ackert seeking his testimony about the transaction paramount intervened and asserted the attorney-client_privilege although the magistrate judge initially agreed to enforce the summons following an interview with ackert the judge agreed with paramount that the summons would invade privileged communications the government appealed on appeal paramount argued that the situation was analogous to 296_f2d_918 2d cir in kovel the court upheld the privilege to protect communications between an accountant and the client’s attorney where the accountant’s role is to clarify communications between attorney and client the second circuit disagreed with this argument because the purpose of the privilege is to encourage clients to make full disclosure to their attorneys the privilege protects only communications between a client and an attorney the privilege does not extend to communications which may prove important to an attorney’s legal advice to a client although kovel permitted the inclusion of a third party in attorney-client privileged communications the third party served only to improve the comprehension of the communications between attorney and client as an interpreter serves in this case paramount’s tax counsel was not relying on ackert to translate or interpret information given to counsel by its client and therefore had no basis for asserting the privilege summonses defenses to compliance privileges attorney-client anti-injunction_act bulletin no march sokolow v united_states u s app lexis 9th cir date - taxpayer and his then spouse made joint estimated_tax payments in filing a separate tax_return for that year taxpayer claimed a credit for one-half of the payments the service mistakenly credited the taxpayer with all of the estimated payments and issued a refund taxpayer’s spouse also filed a separate_return claiming a refund of all of the estimated payments and eventually obtained a district_court ruling in her favor the service then removed the full amount of estimated_tax payment credits from the taxpayer’s account and began collection in turn the taxpayer filed a suit for injunctive relief claiming under 370_us_1 that he had no adequate remedy at law the ninth circuit disagreed finding the taxpayer could have paid the tax and challenged the validity of the tax_liability in a refund_suit consequently the taxpayer was not entitled to injunctive relief bankruptcy code cases application of payment trust_fund_taxes in re applied paging technologies inc bankr lexi sec_173 bankr d n j date - brothers owned corporation which resold paging services and which filed for bankruptcy the prospective purchaser at the liquidation sale of the corporation’s assets was willing to pay top dollar only if the brothers signed a non- competition guarantee the brothers were willing to do this if the bankruptcy court would order the service to apply the monies received to the trust fund portion of the corporation’s tax_liability thus reducing their responsible_person liability the court agreed with the service that the brothers lacked standing under the zone of interest test in that the interest of a liquidation bankruptcy maximizing payments to creditors would not be met by an act which benefitted only the brothers who were not parties to nor creditors of the bankruptcy further the court held it was not free under b c sec_105 to designate payments toward trust-fund taxes in a non- reorganization case bankruptcy code cases chapter confirmation of plan bankruptcy code cases interest administrative and gap expenses in re cousins bankr lexi sec_146 d n h date - the service filed a proof_of_claim in the debtor’s ch bankruptcy which was allowed as a priority unsecured claim following confirmation the debtors paid the amount of the claim in full without post-petition_interest the court initially ruled the debtors could not invoke res_judicata as their plan was silent as to how to treat post-petition_interest however the court then ruled the service could not collect on the interest claim citing in re 201_br_553 bankr e d wash the court found the service’s attempt to collection post-petition_interest under b c a was contrary to congressional intent bankruptcy code cases exemptions sec_522 bankruptcy code cases setoff sec_553 bulletin no march in re jones u s dist lexi sec_2621 m d ala date - debtor filed chapter bankruptcy claiming tax_refund as exempt the service setoff the refund against dischargeable taxes under b c sec_553 although the court recognized a conflict between a creditor’s right of setoff under sec_553 and the debtor’s right to exempt_property under sec_522 the court chose to follow what it viewed as the majority position and held that the service’s right to setoff under sec_553 must yield to the debtor’s right to exempt and protect assets under sec_522 bankruptcy code cases liens in re 227_br_806 bankr s d ohio - in service filed a notice_of_federal_tax_lien in columbus against the taxpayer for taxes owed from in the debtor filed chapter bankruptcy receiving a discharge later that year after entering into an agreed order with the service that the taxes for were discharged in the service levied on the debtor’s ira account at a columbus bank the court found that neither the discharge of the unsecured tax_liability nor the status of the ira as exempt or non-exempt property altered the fact that the federal_tax_lien had attached to the ira pre-petition as the lien had not been avoided the service validly levied against the ira bankruptcy code cases preference sec_547 in re kohout bankr lexi sec_175 bankr n d ohio date - service filed notice_of_federal_tax_lien and levied on debtors’ wages and retirement accounts within days of debtors filing for chapter bankruptcy the service did not file a proof_of_claim in the bankruptcy the court found under c-l cartage co inc 899_f2d_1490 6th cir that payments to a fully secured creditor are not avoidable preferences under b c sec_547 because the service did not receive more through its pre-petition levies than it would have received in a chapter liquidation the tax levies were not avoidable bankruptcy code cases statute_of_limitations on collection after assessment richmond v united_states u s app lexis 9th cir date - taxpayers were assessed deficiencies in august and may on date taxpayers filed chapter bankruptcy during which the service notified them of additional deficiencies for and on date the debtors were denied a discharge however the bankruptcy court never sent notice to the service which first learned of the order in september when the service again commenced collection the taxpayers filed a second chapter in july receiving a discharge in november in the service assessed and deficiencies and levied on the taxpayer’s wages the court found in addition to the suspension of the three year deficiency assessment statute of limitation under sec_6503 the limitations_period remained suspended until the service received actual knowledge of the denial of discharge bulletin no march damages suits for against u s unauthorized collection sec_7433 dziura v united_states u s app lexis 1st cir date - in may the service seized taxpayer’s paintings one painting did not sell at the initial auction in september so the service conducted a second successful sale in may outside of the days from the time of public notice as required by sec_6335 the court_of_appeals found the taxpayers’ suit brought in april was barred by the two-year statute_of_limitations in sec_7433 rejecting the taxpayers’ argument that the service’s retention of the painting beyond the forty-day period was a continuing violation of the statute the court held that because the taxpayers should have known that the painting had not sold their cause of action accrued at the latest on the date of the initial auction levy failure to surrender property bank deposit united_states v bank of the west u s dist lexis n d cal date unpublished - bank receiving tax levy instead foreclosed on the account pursuant to its security_interest the court in an unpublished opinion held the bank liable not only for the amount of the levy but also a penalty under sec_6332 the bank argued that its action was reasonable because it raised lien priority as a defense however the court held that under 472_us_713 only two defenses are available to a tax levy that bank is not in possession of or obligated with respect to property or property rights belonging to the delinquent taxpayer or the taxpayer’s property is subject_to a prior judicial attachment or execution as neither of these defenses were available to the bank its actions in foreclosing on the funds constituted illegal self-help as levy is a provisional remedy the court said the bank should have honored the levy and litigated its claim of lien priority in a post-seizure proceeding liens action to quiet title crisp v united_states u s dist lexis e d cal date - taxpayers brought quiet title action to avoid tax_liens claiming that the statute_of_limitations had run before the service assessed the underlying taxes the court held that it lacked jurisdiction to consider such an argument because a challenge to the statute_of_limitations goes to the merits of the assessment not the procedural propriety of the tax_lien liens priority over assignee assignment as security_interest terry trustee v united_states no b-117644 cal ct app date - taxpayer living in monterey was residual beneficiary of trust located in los angeles service filed nftls against taxpayer in monterey before taxpayer assigned interest in trust as security for loan although the service conceded that the nftl filed in monterey had no effect on property in los angeles it argued that under the doctrine_of equitable conversion the taxpayer’s interest in the trust was converted to personal_property which would have been subject_to the nftl upon entry of the order confirming sale the state court agreed that the sale of the real bulletin no march property converted the taxpayer’s interest so that the nftl could attach however the court determined the date of conversion to be the closing date of the sale since the closing date was after the date the taxpayer had assigned his interest to the bank the bank had priority to the funds liens priority over security interests in re main street beverage corporation u s dist lexis d n j date unpublished - finance company loaned money to debtor who pledged all present and future assets as collateral two years later service filed a notice_of_federal_tax_lien after which debtor filed for chapter bankruptcy in liquidation the debtor’s primary asset was a liquor license the court held that because the liquor license was not property under state law the finance company could not have a perfected security_interest in either the license or the proceeds from the sale of the license consequently the tax_lien primed the security_interest liens priority over security interests obligatory disbursement agreements surety agreements 135_f3d_831 2d cir - surety claimed funds from failed construction_project held in trust under new york law affirming the district_court the second circuit found the service had first priority to the fund under new york law although federal_law controls the priority of competing liens the court held that state law determines what interest competing claimants have in the fund because the surety did not contest the government’s statement of facts in its motion for summary_judgment which stated that the contractor had not defaulted until the funds had been earned and so were subject_to tax the court would not allow the surety to contend on appeal that issues of material fact existed liens removal redemption by i r s vardanega v united_states u s app lexis 9th cir date - at foreclosure sale individual purchased real_estate previously owned by three co-tenants the service had a lien against one co-tenant and subsequently redeemed the property following the plain language of sec_7425 the court rejected the taxpayer’s argument that the government can redeem only that portion of property to which its lien attached unlike a seizure where the government steps into the taxpayer’s shoes in a redemption the government steps into the purchaser’s shoes the court also found that there was no taking for fifth_amendment purposes as the individual knew of the lien before he bought the property and was fully compensated by the service’s redemption payment limitations assessment and collection suspension of running united_states v citizen’s bank aftr2d d r i date - service assessed taxes in date against corporation but agreed to suspend levy when given promissory note secured_by mortgage in january service bulletin no march contacted property owner but agreed not to foreclose due to his age and health after owner died service commenced foreclosure action in september taxpayer objected claiming ten year collection statute had run the court found that where the government suspends collection when provided with security for later payment the government may proceed against the security not bound by the statute_of_limitations applicable to the original obligation even if the taxpayer has not independently guaranteed_payment
